PAGE, Justice
(concurring).
While I do not disagree with the court that an application for a certificate of appropriateness is a “written request relating to zoning” under Minn.Stat. § 15.99, subd. 2(a) (2012), I write separately to note a concern. As relevant to this case, Minn. Stat. § 15.99, subd. 1(b) (2012), defines “agency” as “a statutory or home rule charter city.” Thus, the agency here is the City of Minneapolis. What is unclear to me, on the record presented, is whether the application submitted by 500, LLC (500 LLC) to the Heritage Preservation Commission constitutes “[a] request ... submitted in writing to the agency” as required by Minn.Stat. § 15.99, subd. 1(c) (2012). The Commission denied that application on June 2, 2009. The application was not submitted to the City Council until June 12, 2009, when 500 LLC filed its notice of appeal. In late July, the City Council’s Zoning and Planning Committee considered 500 LLC’s appeal and recommended that the City Council deny the appeal. On July 31, 2009, the City Council adopted the Committee’s recommendation to deny 500 LLC’s appeal. Accordingly, the City Council rejected that appeal within 60 days of its submission to the City Council. However, the City has conceded that, if the application for a certificate of appropriateness constitutes a written request relating to zoning, its denial of the application was outside the 60-day limit. Therefore, I concur in the result.